Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Collar comprising contacting tips AND METHOD TO FACILITATE COMMUNICATION BETWEEN HORSE AND RIDER” or similar.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the phrase “center section” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 11, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Early US 3,319,605.

Regarding claim 1, Early discloses an apparatus to facilitate riding a horse with a rein, comprising: 
a line that defines an opening sized to receive a head of the horse (via breast collar 28 and neck straps as shown in figures 1-3); and 
one or more tips operatively connected to the line and oriented inward from the line into the opening such that upon positioning the head of the horse through the opening the one or more tips are positioned to engage a body of the horse (contacts 30/32 as shown in figures 1-3 and described in at least column 2 lines 6-15, etc.).

Regarding claim 2, Early discloses the apparatus of claim 1, wherein the line has a first end and a second end and wherein the apparatus further includes, 
a center piece operatively connected to the first end and the second end of the line so that the line defines the opening (best shown in annotated figure 3 below and figures 1-2 in operational use); and 
wherein the one or more tips comprise a pair of middle tips operatively connected to the line and spaced apart from the first end and the second end by a first separation, wherein the middle tips are oriented inward from the line into the opening (see annotated figure 3 below).

    PNG
    media_image1.png
    819
    771
    media_image1.png
    Greyscale


Regarding claim 11, Early discloses the apparatus of claim 1, wherein the line is configured so that the line defines the opening having an oval shape wherein a height of the oval shape is based on a height from a crest to a breast of the horse and wherein a width of the oval shape is based on a width between left and right shoulders of the horse (best shown in figures 1-2).

Regarding claim 15, Early discloses the apparatus of claim 2, wherein the first end and the second end of the line are operatively connected to the center piece based on the first and second ends secured within a pair of openings defined by the center piece (see annotated figure 3 below).

    PNG
    media_image2.png
    229
    233
    media_image2.png
    Greyscale


Regarding claim 17, Early discloses the apparatus of claim 1, wherein the one or more tips are operatively connected to the line and oriented inward such that upon positioning the head of the horse through the opening the one or more tips are positioned to engage one of a shoulder and a breast of the horse (best shown in figures 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3-5, 13, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1&2) as anticipated by Early or, in the alternative, under 35 U.S.C. 103 as obvious over Barger US 1,270,588.

Regarding claim 3, Early teaches the apparatus of claim 1, further comprising a pair of rings operatively connected to the line, wherein the pair of rings define respective openings sized to receive the rein (see annotated figure 3 below).
In the alternative, Early does not specify the rings configured to/specifically oriented through the rings. Barger; however, renders such types of rings as old and well known (15). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such rings, in order to enhance rein control of the collar for enhanced control of the horse; etc.

    PNG
    media_image3.png
    819
    771
    media_image3.png
    Greyscale


Regarding claim 4, the references teach the apparatus of claim 3, wherein the line has a first end and a second end (as previously described), wherein the one or more tips are spaced apart from the first end by a first separation (as previously described) and wherein the pair of rings are spaced apart from the one or more tips by a second separation (as shown in Early’s figure 3); 
but the references don’t specify the second separation that is greater than the first separation.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide any combination of distances, in order to meet the desired response from the horse; since shifting the position of the tips/rings would not have modified the operation of the device in an unknown manner.

Regarding claim 5, the references teach the apparatus of claim 4, but again do not specify wherein the first separation is in a range from about 6 inches to about 8 inches and wherein the second separation is in a range from about 9 inches to about 12 inches.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide any combination of distances, in order to meet the desired response from the horse; since shifting the position of the tips/rings would not have modified the operation of the device in an unknown manner.

Regarding claim 13, the references teach the apparatus of claim 3, wherein the pair of rings are oriented outward from the line and on an opposite side of the line from the opening (as shown in both references).

Regarding claim 18, the references teach a method for facilitating riding a horse with a rein, comprising: 
providing the apparatus of claim 3 (as previously described); 
passing, the opening defined by the line, over a head of the horse so that the line encloses a neck of the horse, the center piece is adjacent a breast of the horse and the pair of middle tips are adjacent left and right points of shoulder of the horse (best shown in Early’s figures 1-2);
passing, the rein, through the openings defined by the pair of rings (as previously described by Barger); and 
actuating the line to engage one of the breast, left point of shoulder and right point of shoulder of the horse to facilitate movement of the horse (as described in at least Early column 2 line 71-column 3 line 9).

Regarding claim 19, the references teach the method of claim 18, wherein the actuating comprises moving the line in a back direction to engage the breast of the horse with the center section (being inherent in order for the contact points to contact the horse) to facilitate backward movement of the horse (as previously described in Early’s disclosure).

Regarding claim 20, Early teaches the method of claim 18, wherein the actuating comprises moving the line in one of a left direction or right direction to engage the left point of shoulder or right point of shoulder of the horse (again being inherent in order to contact the horse as intended) to respectively facilitate left movement or right movement of the horse (where movement in such direction is inherent when one contact is more aggressively contacting the horse, etc.; since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, because if the prior art structure is capable of performing the intended use, then it meets the claim).

Claim(s) 6-7, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Early.

Regarding claim 6, Early teaches the apparatus of claim 1, but does not specify wherein the line is one of a rope and a wire.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide rope/wire, in order to meet comfort preferences of the horse; since it has been held that a prima facie obviousness exists where the selection of a known material is based on its suitability for its intended use.

Regarding claim 7, Early teaches the apparatus of claim 6, but does not specify wherein the line is a rope made from at least one of stiff nylon or polyester material.
However again, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide any various known rope materials, in order to meet comfort preferences of the horse; since it has been held that a prima facie obviousness exists where the selection of a known material is based on its suitability for its intended use.

Regarding claim 10, Early teaches the apparatus of claim 2, wherein the first end and the second end are operatively connected to the center piece such that an angle is formed between the first end and the second end at the center piece (as previously described), 
but does not specify wherein the angle is in a range from about 40 degrees to about 60 degrees.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, that a rider may handle the neck straps in such a way as to provide such angle, in order to provide required steering commands to the horse; since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, because if the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 12, Early teaches the apparatus of claim 1, but does not specify wherein a length of the line is in a range from about 60 inches to about 80 inches.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such a range, in order to most effectively fit the horse for use of the apparatus; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Allowable Subject Matter
Claims 8-9, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not disclose or make obvious the combination of limitations recited in claims 1-2 and 8; particularly with regards to the detail/orientation of the center piece comprising a pair of tips in the recited orientation/function, etc.
The prior art does not disclose or make obvious the combination of limitations recited in claims 1-2 and 14; particularly with regards to the detail/orientation of the center piece, middle block openings receiving the line, etc.
The prior art does not disclose or make obvious the combination of limitations recited in claims 1, 3, and 16; particularly with regards to the detail/orientation of the rings/ring blocks/line, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644